         Case 1:17-cr-00350-LAP Document 1269
                                         1268 Filed 06/23/20
                                                    06/22/20 Page 1 of 1




                         FREEMAN, NOOTER & GINSBERG
                                       ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                              75 MAIDEN LANE
THOMAS H. NOOTER*                                                                SUITE 503
LEE A. GINSBERG                                                             NEW YORK, N.Y. 10038
    ______                                                                         ______

NADJIA LIMANI                                                                 (212) 608-0808
OF COUNSEL                                                               TELECOPIER (212) 962-9696

CHARLENE RAMOS
OFFICE MANAGER



                                          June 22, 2020


Honorable Ronnie Abrams                   The request is granted.               SO ORDERED.
United States District Judge
United States Courhouse                                                           6/23/2020
40 Centre Street
New York, New York 10007

                           Re: United States v. Zurab Dzhanashivili
                                       17 CR 350 (RA)

Dear Judge Abrams:

        Mr. Dzhanashivili was released on bail on the above entitled matter. Pre-Trial advises
that he can only leave his home for medical reasons. We respectfully write to request that his
conditions be modified to allow him to attend religious services and to attend legal visits.

        The government has no objection to this request.


                                                            Respectfully,

                                                            /S/ Lee Ginsberg
                                                            Lee Ginsberg

cc: All counsel (By ECF)
